Citation Nr: 0617652	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1974 to June 
1986.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina.  

In his September 2004 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board-- also referred to as a "travel 
Board" hearing.  The hearing was scheduled for May 2005, 
but records show he did not appear for it.  He also did not 
explain or justify his absence or request to reschedule the 
travel Board hearing.  So the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

For the reasons discussed below, further evidentiary 
development is needed before the Board can decide this 
appeal.  So the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board notes at the outset that the Veterans Claims 
Assistance Act (VCAA) became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  




Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.    As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and provide the claimant 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The RO has issued several notice letters to the veteran that 
were intended to provide him with comprehensive information 
concerning the significance of the VCAA insofar as the 
continued development of his claim for service connection for 
PTSD.  The information provided included a description of the 
evidence necessary to substantiate this claim, with an 
explanation of what information would be most useful for 
purposes of stressor verification.  He also was informed of 
the joint obligation between him and VA to obtain relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  But he has not received notice of the disability 
rating and effective date elements of his claim, as required 
by the recent holding in Dingess/Hartman.  So he should be 
provided a supplemental notice letter that includes a 
discussion of these additional elements.  



The claim for PTSD also must be further developed to obtain 
evidence concerning the veteran's alleged stressors, to 
support this diagnosis.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2005).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With reference to the first legal requirement, a DSM-IV 
medical diagnosis of PTSD to confirm the veteran has this 
condition, the record on appeal includes both an October 2002 
private psychiatrist's report and March 2002 report from the 
PTSD clinical team at the VA Medical Center (VAMC) in Durham, 
North Carolina, indicating he has PTSD.  So this first 
criterion is met.  The determinative issue, then, is whether 
there is credible supporting evidence of the actual 
occurrence of one or more claimed stressors in service - to 
support his diagnosis.  Since the incidents that the veteran 
has claimed took place in service and contributed to the 
development of PTSD did not involve his participation in 
combat, and his personnel records also do not establish his 
involvement in combat operations, his stressors must be 
confirmed through an objective source (such as official 
service records or competent lay statements), in addition to 
his own statement or testimony.  See Cohen, 10 Vet. App. at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

One stressful incident during service which the veteran has 
described as precipitating his PTSD is an automobile accident 
during or around late-1981, while in the Air Force.  He says 
that he was driving on a highway located in Sacramento, 
California, on one evening while returning from a class at a 
university, when his vehicle collided with another one that 
was stationary - parked along an overpass with the driver's 
side door open.  He said one of the occupants of that vehicle 
that was hit was severely injured and later died.  He also 
says the police officers responding to and investigating the 
accident determined it was not his fault, and he was not 
considered responsible for the occurrence of that accident 
and did not receive any kind of traffic citation.  He has 
indicated, however, the occurrence of the event itself and 
having witnessed the severe (ultimately fatal) injuries to 
the occupant of the vehicle that had been stopped on the 
highway was an extremely traumatic event.  

The veteran also has identified as another stressor in 
service, in support of his claim for service connection for 
PTSD, that one of his occupational responsibilities as an Air 
Force officer included assisting with providing a military 
escort of the caskets of servicemen who previously had been 
listed as missing in action (MIA).

The claims file reflects that the RO has undertaken some 
development actions up to this point in order to attempt to 
independently corroborate the occurrence of either of the 
veteran's claimed stressors in service.  This has included 
obtaining his service medical records (SMRs) and service 
personnel records, but there is no objective information 
received that would conclusively verify either incident.  
With regard to the first alleged stressor, the SMRs mention 
an automobile accident in 1984 or 1985, although there is no 
confirmation this is the same incident the veteran has 
identified as especially traumatic.  The lack of 
corroborative information in his service records is 
consistent with his explanation that he did not then report 
the incident to any military personnel or treatment provider.  
He has also attempted through his own investigation to obtain 
documentation of the occurrence of the accident in 1981 or 
1982, and there is nothing as of yet directly confirming this 
incident in question occurred.  

However, further development remains necessary in view of 
additional information as to potentially relevant evidence.  
The veteran indicated in his September 2002 correspondence to 
the RO that he had contacted the California Highway Patrol 
(the Sacramento Office, specifically) to determine whether it 
had any record on file of the automobile accident that 
reportedly occurred in or around 1981.  He said that he 
received a response letter from the Department of Motor 
Vehicles (DMV) stating his driver's license records had been 
purged.  There is no record of any direct response from the 
Highway Patrol office.

So in its November 2002 letter the RO informed the veteran 
that it would request a report from the police department 
that investigated the accident, and enclosed a copy of VA 
Form 21-4176 (Report of Accidental Injury) for him to 
complete and return.  In December 2002, he returned the 
completed information form, listing the contact information 
for the Sacramento Office of the Highway Patrol, along with a 
written request for assistance in obtaining relevant 
documentation.  Since, however, there is no indication the RO 
subsequently attempted to obtain a police report, or as to 
whether that investigative office ever directly responded to 
the veteran's own request, the RO (AMC) should contact the 
veteran to determine if he yet has a copy of the relevant 
police report, and if not, to obtain his continued 
authorization and consent to acquire this information on his 
behalf.  

Provided, in turn, the alleged stressor of involvement of an 
automobile accident in the early-1980s is eventually 
confirmed based upon the record, the veteran should then be 
scheduled for a VA psychiatric examination to determine 
whether he has PTSD as a result of the verified stressor(s).  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where necessary to make a 
decision on the claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for PTSD, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or 


evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Durham VAMC since 
April 2002.  Then associate all records 
obtained with his claims file.  

3.	Contact the veteran to determine 
whether he presently has any copy of 
the police report of the automobile 
accident which he has identified as a 
stressor during service, in support of 
his claim.  Also inform him that if he 
does not have this documentation, to 
confirm his authorization for the RO to 
obtain the report on his behalf, as 
well as of the opportunity to identify 
any further information about the 
incident claimed that would assist in 
obtaining the report (such as 
information on the specific timeframe 
or pertaining to the location of the 
incident).  Conduct any records request 
based upon all additional information 
he provides.

4.	If the above claimed stressor of 
involvement in an automobile accident 
during or around late-1981 or any other 
alleged stressor in service is 
objectively confirmed, schedule the 
veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent 
or greater probability) that he has 
PTSD due to the verified stressor(s).  
In making this determination, only 
those stressors that have been 
confirmed based on the evidence of 
record are to be considered.  
If PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the DSM-IV 
criteria for this diagnosis. 
To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and the veteran's March 2002 
evaluation report from the Durham VAMC 
and October 2002 private psychiatric 
evaluation.  The examination report 
must confirm that the veteran's claims 
file was reviewed.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

